DETAILED ACTION
Claims 1 and 17-27 are pending in this Application.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.  References not previously cited, if applicable, are found in an attached PTO-892 for this Office Action.
An address to arguments is presented below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08 June 2020 has been entered.
 
Election/Restriction
Applicant’s previous Species elections without traverse of 19 October 2016 applies for the following Species: Species for Claim 3:  Lithium bis(fluorosulfonyl)imide (LiFSI) or LiN(SO2F)2; Claim 5: cyanoethyl acrylate; Claim 8: ethylene glycol 6; Claim 26: polyethylene terephthalate (PET); Claim 27: cylindrical shape.
The Election of Species requirement for LiPF6 or LiBF4 has been withdrawn as the LiPF6 and LiBF4 species have both been found in the same prior art applied for instant Claim 1 and the search burden no longer applies. Amended Claim 1 limitations include both species LiPF6 and LiBF4.

Claim Rejections - 35 USC § 103
Claim 1, 17-19, 21, 23-27 is/are rejected under 35 U.S.C. 103) as being obvious over Odani et al. [Odani] (US 2012/0316716) in view of Mori et al. [Mori] (JP 2007-103214 with ESPACENET English machine Translation and JPO Abstract) in further view of Onuki (JP 2000-294284 with English Machine Translation and DERWENT).
As to Claim 1:
Odani discloses ([0200])  a gel polymer electrolyte obtained by polymerizing a composition for a gel polymer electrolyte comprising a polymerizable monomer ([0209]), a polymerization initiator ([0209]) in a an electrolyte salt ([0271]), wherein the electrolyte salt is an imide salt, wherein the imide salt consists of lithium bis(fluorosulfonyl)imide (LiFSI), and a lithium salt other than the imide salt, wherein the lithium salt other than the imide salt is at least one selected from the group consisting of LiPF6 with electrolyte solvent comprised of a binary electrolyte solvent of two solvents (Table 11 Example 11-28 [0445]) wherein the molar ratio of the lithium salt other than the imide salt to the imide salt is 2:8 to 7:3 by being mixed in a ratio of 0.5 mol/l to 0.5 mol/l for LiFSI and LiPF6 respectively ([0271]) such that a ratio of 0.5 to 0.5 molar ratio of lithium salt other 
The lithium bis(fluorosulfonyl)imide (LiFSI) electrolyte salt amount is 0.5 M employed in the gel electrolyte and thus the amount is based on the composition of the Odani electrolyte solution (Odani [0008]). As such, the modified Odani electrolyte salt reads on instant Claim 1 amount of 0.5 M to 2.0 M.

Further as to Claim 1:
Although Odani discloses employing a solution forming protective stable film to suppress degradation and improve battery characteristics ([0065], [0072]), Odani does not disclose adding tris(trimethylsilyl) phosphate to electrolyte solutions.
On the other hand, Mori teaches additives employed in gel-like polymer electrolytes ([0020]) including adding a preferred tris(trimethylsilyl)phosphate to provide a stable film forming mix (Description, first paragraph).  Such tris(trimethylsilyl)phosphate [0014] suppresses direct current (DC) resistance. The corrosion inhibiting property of tris(trimethylsilyl)phosphate being inherent as defined by the instant Specification (2nd full paragraph, instant Specification lines 5-9).
It would have been obvious to one of ordinary skill in the art at the time of the filing to have added the tris(trimethylsilyl) phosphate of Mori that also has inherent corrosion inhibiting properties, to provide cycle extending properties to the electrolyte composition of Odani.
In addition to Claim 1:
Although modified Odani further discloses that a polymerizable monomer is an acrylate-based compound ([0201]), modified Odani does not further disclose the gel polymer is comprised with an acrylate based monomer comprising 2-cyanoethyl acrylate.
On the other hand, Onuki teaches of a gel electrolyte having a polymer with a cyano containing group prepared with 2-cyanoethyl acrylate (Onuki [0038]). The electrolyte material is indicated to be comprised with polymer binders of (meth)acrylate (acrylate or methacrylate polymers Onuki [0026]), as well as a polymerization initiator (Onuki [0019]), and a lithium salt (Onuki [0004])—considered an electrolyte salt as it is in the polymer electrolyte gel.  The Onuki composition is taught as having high storage stability (Onuki DERWENT Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the filing to have added a 2-cyanoethyl acrylate, as taught by Onuki, to the acrylate based monomer of modified Odani to provide a gel electrolyte having has high storage stability as taught by Onuki. 

Regarding Claim 17, modified Odani discloses the limitations set forth above. 
Modified Odani also discloses the gel polymer electrolyte is comprised in a secondary battery comprising a cathode and an anode (positive and negative electrodes [0108]); such applicable to being arranged in accord with the third electrolyte of the battery numbered 1-4 (as shown Figures 7-8, as detailed [0192]-[0194]).
Regarding Claim 18
Modified Odani additionally discloses (Odani [0197]) a protective layer of an adhesive film (41) that protects and prevents battery members from ambient air entry; wherefore the protective layer is on the positive electrode lead or tab protruding from the collector (Figure 7 and item 21A [0186]; Figure 2 [0109]). 
Regarding Claim 19, modified Odani discloses the limitations set forth above. Modified Odani additionally discloses ([0197] protective layer of an adhesive film (41) that protects and therefore prevents battery members from ambient air entry where the protective (adhesive) film comprises polypropylene film, the film being one of 4 choices.
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have employed a polypropylene protective member from one of four finite polymer materials disclosed by Odani, to protect Odani battery parts from ambient air with a reasonable expectation of success. 

Regarding Claim 21, modified Odani discloses the limitations set forth above. 
Modified Odani also discloses the positive and negative active material layering is not coated on positive leads ([0403]) and negative tab leads ([0401]) shown in Figures 13-14 (tab items 532a and 531a and active material items 532B and 531B).
Regarding Claim 23, modified Odani discloses the limitations set forth above. 
Modified Odani shows the protective film (item 41 Figure 7), where the film width has a dimension (distance) in contact with the cathode tab, has the same width as the width of the cathode tab perpendicular to the protruding direction of the cathode tab. 

Regarding Claim 24 and 26, modified Odani discloses the limitations set forth above.
Odani discloses a protective layer of an adhesive film or tape (41), is comprised of comprised of polypropylene film and the two adhesive films are applied to the top and bottom of the cathode tab (Odani items 41 Figure 7 cathode tab 31[0197]).  It is further noted that the Odani polypropylene protective layer is applicable to being of the same material as an insulating layer as indicated by the instant Specification (instant Specification bringing paragraph pages 9-10 polypropylene and 2nd paragraph page 13, polypropylene).  As such, as Odani specifically discloses two polypropylene layers on either side of the cathode tab (opposing items 41 on item 31 (Odani [0195]-[0197] and Figure 7), Odani thus implicitly shows a cathode tab compromising a polypropylene insulating layer and a polypropylene protective layer.
In regard to Claim 25, modified Odani discloses the limitations set forth above.  Upon sandwiching  the polypropylene protective film along with another polypropylene film that qualifies as an insulating film, that is also added as shown in Odani Figure 7 (items 41), the insulating film ends up as being on the protective film as the two tapes seal together upon sandwiching the electrode leads upon sealing ([0341]). 
Regarding Claim 27, modified Odani discloses the limitations set forth above.
Modified Odani further discloses the battery made with the gel electrolyte is a cylindrical battery, considered as having a cylindrical shape ([0262]).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odani et al. [Odani] (US 2012/0316716) in view of Mori et al. [Mori] (JP 2007-103214) in .
Regarding Claim 20, modified Odani discloses the limitations set forth above. 
Although modified Odani discloses the ambient air protective tape is made of a modified polypropylene or polypropylene, modified Odani does not disclose the thickness of the ambient air protective film (Odani polypropylene [0197]) is between 1 m to 100 m.  
However, it is known in the art, as taught by Xingbao, that modified polypropylene, considered as being modified to perform heat sealing (adhesive) (Xingbao Detailed ways Section, first paragraph, page 2/2), is employed on tabs in thickness amounts of 50 to 200 m. Such thickness provides a simple structure, convenient process and low manufacturing costs (page 2, first paragraph).
The range overlaps and thus obviates the claimed range (see MPEP 2144.05 I), where the claimed thickness range is 1-100 m in an overlap range of 50-200 m. 
It would have been obvious to one having ordinary skill in the art at the time of the invention have selected the overlapping portion of the thickness range for a protective layer taught by Xingbao with a reasonable expectation of success to provide a simple structure, convenient processing and low manufacturing costs for the modified Odani electrode tabs. Further, overlapping ranges are obvious.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Odani et al. [Odani] (US 2012/0316716) in view of Mori et al. [Mori] (JP 2007-103214) in .
Regarding Claim 22, Odani discloses the limitations set forth above. 
Odani does not disclose the length of the protective film is present in a ratio of 10%-90% based on the total length of the cathode tab along the protruding direction of cathode tab. 
On the other hand, Huh teaches that putting an insulation tape, considered as a protective film as it insulates, is prevented from exfoliation using an insulation layer that reduces preparation process while improving safety by enlarging an insulation area (Huh [0023], 0036], item 40 Figure 6) where the insulation layer covers 10 to 90 percent of the total protruding portion of the cathode tab in the protruding direction (Huh [0034]).
It would have been obvious to one of ordinary skill in the art at the time of the invention filing to have enlarged the protective film material to cover 10 to 90 percent of the length of the protruding tab length of Odani, as taught by Huh, to improve safety and reduce preparation costs as further taught by Huh.  

Response to Arguments
Applicant's arguments filed 06/08/2020 along with Applicant's Affidavit filed 06/08/2020 have been fully considered but they are not persuasive. 
Applicant argues that concerns raised by during the interview of May 28, 2020 in regard to whether unexpected results would apply to different monomers, initiators or electrolyte concentrations are not applicable to unexpected results as supported by the 
In response, the unexpected results are not unexpected as evidenced by Odani et al. [Odani] (US 2012/0316716—see reference applied above). 
Odani discloses (Odani samples indicated as gel electrolyte [0200] and also see [0445] and Table 11) a sample comparison that shows increasing the amount of LiFSI relative to a constant amount of LiPF6 increases the remaining discharge capacities of batteries (Example 11-23 to Example 11-28 up to a limit of 82) while further increasing the amount of LiFSI to LiPF6 begins to decrease the amount of remaining discharge capacity (amount Examples 11-29 to Examples 11-33).  
Odani (Odani [0005]) further discloses that it is known in the prior art that that using lithium bis(fluorosulfonyl)imide (LiFSI) as a battery electrolyte salt improves a secondary battery’s stability under high temperature.  More stability would be expected by one of ordinary skill in the art to preventing more deterioration of a battery and its elements and, or, its characteristics.
Additionally, Odani further suggests that the amount of an electrolyte solvent (DEC diethylene carbonate) affects the percentage remaining discharge capacity (see Examples 7-8 and 7-9.
As such, the Affidavit and the Applicant’s arguments are not convincing. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J GRESO whose telephone number is (571)270-7337.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571 272-15262-2156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AARON GRESO/
Examiner, Art Unit 1722

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722